 SKYLINE HOMES, INC.155WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to form,join,or assist said InternationalUnion,United Automobile,Aircraft &Agricultural ImplementWorkers ofAmerica,AFL-CIO,or any other labor organization,to bargain collectively.through representatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities.WE WILLoffer to Clyde B.Richardson immediate and full reinstatement, andtoWilliam H.Miller immediate and full reemployment,to their former orsubstantially equivalent positions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss of paytheymay havesuffered as a result of our discrimination against them.All ouremployees are free'to become or refrain from becoming members of theabove union,or any other labor organization.MURRAY OHIO MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Skyline Homes, Inc.andUnited Brotherhood of Carpenters andJoiners of America,Carpenters Union No.2292.1Case No.12-CA-1517.November 14, 1961DECISION AND ORDEROn June 26, 1961, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto, and finding that it had not engaged in certain otherunfair labor practices and recommending dismissal of the complaintpertaining thereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and briefs in supportthereof 2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following modifications and additions.'Hereinafter referred to as the Union.2 The Respondent's request for oral argument is hereby denied as the record,exceptions,and briefsadequately present theissues andthe positions of the parties134 NLRB No. 24. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the TrialExaminer thatthe Respondent interrogatedand threatenedemployees in violationof Section 8(a) (1) of the Act,'and that it unlawfully refused to bargain with the Union in violationof Section 8 (a) (5) and(1) of the Act.However, unlike the TrialExaminer, weare convinced upon a totality of the evidence thatRespondent's demonstratedhostility to the Union, rather than eco-nomic considerations,moved it to lay off 16 employees on June 17,1960, and 2 employees on June 20, 1960.3We would therefore sustainthe 8(a) (3) and(1) allegationsof thecomplaint.Our reasons follow.As indicated more fully in the Intermediate' Report, the organiza-tional activity in the Respondent's plant began on June 13, and cul-minated in the Union's acquisition of majoritystatusby the morningof June 17. On the morning of June 17, the Union met with Overman,Respondent's resident manager, and requested recognition and bar-gaining.Overman did not question the majority status of the Union,but stated only that he would need the permission of Respondent'shome office at Elkhart, Indiana, before making any commitments onthe Union's demands. The parties then arrangedfor alater meeting.Almost immediately thereafter Overman telephoned Decio, Respond-ent'spresident, and advised him of the developments. It is concededthat Decio instructed Overman not to meet further with the Union,and that no further meetings took place.- Later that same day : (1)Overman questioned almost all of the employees, either individuallyor ingroups, about the Union; (2) someone in Respondent's homeoffice at Elkhart telephoned Plant Manager Kreisher to ascertainwhether Kreisher knew who "the instigators" were; and (3) at theend of the day, Kreisher precipitately laid off 16 of the 33 employeesin the unit.At the beginning of the next working day, June 20,Kreisher laid off two more employees.Ten of the eighteen laid-offemployees had signed union cards.While Respondent subsequentlyrecalled 10 of the laid-off employees, only 2 of those recalled (Luzaderand Haroff) were among those who had signed union cards. Signifi-cantly, bothwerereinstated after Kreisher had asked Luzader whetherLuzader and Haroff had "signed up" and Luzader replied that he(Luzader) had signed up only after the layoff, and that he did notbelieve that Haroff had signed.' Later, Resident Manager Overmancautioned one employee (Hardin) not to sign anything "that wouldhurt him or that he would feel sorry for later on," and Kreisher ad-vised another employee (Watts) that "it would make no difference"Unless otherwise indicated, all dates referred to hereinafter are in 1960.The General Counsel contended that the testimony of Erick Anderson would corroboratethe above findingsHe therefore excepted to the Trial Examiner's failure to make cred-ibility resolutions regarding that testimony. In view of our conclusion herein,- based onother evidence, we do not find it necessary to pass on the General Counsel's exceptionsthereon. SKYLINE HOMES, INC.157if he had signed a cardso long ashe did not vote "when the electioncame."'The complaint alleged that the Respondent laid off the above em-ployees on June 17 and 20, because of their union activities and/orin order to undermine the majority status of the Union, thereby vio-lating Section 8(a) (3) of the Act.The foregoing facts, includingthose found by the Trial Examiner in connection with the 8(a) (1)and (5) violation, supply, at the very least,prima facieevidence insupport of the 8(a) (3) allegations of the complaint.While the.Respondent claimed that the layoff was economic in nature and had'_been planned in advance of union activity and Respondent's knowledge.of such activity, the objective facts do not support this claim.Wenote in this connection that Overman and Kreisher testified that dur-ing the several weeks preceding the June 17 layoffs Respondent con-templateda masslayoff, allegedly due to a normal seasonal slump inthe industry and to a failure of the employees to meet adequate pro-duction standards.They further testified that on Monday, June 13,Overman instructed Kreisher to prepare a list of employees to be laidoff; that the list was completed and submitted to Overman on June 15;and that the criteria used for retaining employees were "capability"and "versatility."The Respondent thereby contends that the decisionto lay off a group of employees was reached on June 13, that the em-ployees to be laid off were selected on June 15, and that its first knowl-edge of union activity took place on June 17.However, the recordshows that the Respondent moved to a new plant in the same city aboutMay 1; that it advertised for additional employees in a local news-paper on May 30 and 31; and that between June 1 and 17, inclusive,the Respondent in fact hired or rehired 15 employees,' thereby in-creasing its work force to a total of 33 employees.'We find it incredible that the Respondent could, during the weekspreceding June 17, simultaneously contemplate hiring 15 employeesand laying off 18 employees, thereby preparing for a seasonal slumpby a net reduction in force of 3 employees (2 of whom were recalledby June 21). It is equally unreasonable to believe that such a majorlayoff (directly affecting half of the plant employees) was predicatedupon the tests of "capability" and "versatility" and necessitated by6 Overman testified that at the initial meeting between the Union and Overman, elec-tion procedures were discussed;that he later told employees that"an election was In-evitable";and that while "we would never have any way of knowing how they voted,we would appreciate their support in voting out the Union "9 Five on June 1 ; two on June 6 ; four on June 7 ; one on June 10; one on June 13 ;and two on June 14.7Uncontradicted testimony in the record establishes that group leaders Erick Anderson,Clyde Newman,and Clyde Turner and Plant Foreman Paul Etzcorn were empowered toresponsibly direct employees in the performance of their work, and to discharge employeesif need be, and such authority had In fact been exercisedAccordingly, we find in agree-ment with the Trial Examiner,that they were supervisors,and they are not included inthe complement of its 33 employees noted above. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDunsatisfactory production rates as alleged by the Respondent.Of the16 employees laid off on June 17, 3 had been hired on June 1, 1 onJune 6, 4 on June 7, 1 on June 10, 1 on June 13, and 1 on June 14.Thus 11 of the 16 had been afforded less than 3 weeks to demonstratetheir "capability" and "versatility," and 3 had a week or less oppor-tunity to do so.8Furthermore, of the employees laid off, 10 weresubsequently recalled .9We further disagree that the economic information introduced bythe Respondent (and set forth in the Intermediate Report) establishesthe purported motivation for the layoffs.The data cited therein re-late only to a period after the layoffs and additional information inthe record indicates that the Respondent's volume of business andorders received at the time of the layoffs were relatively similar tothose of the preceding several months.Moreover, three employees(Bolinger, Hardin, and B. Lloyd) all testified that Kreisher called ameeting of employees about June 14 to urge increased production inorder to keep up with incoming business.In view of the foregoing facts, including the precipitate nature ofthe layoffs with no warning to the employees on the same day on whichthe union demand was made and the other unfair labor practices, weconclude that the Respondent laid off the named employees for reasonsof union membership and activities and thereby violated Section8(a) (3) and (1) of the Act.THE REMEDYAs we have found, in disagreement with the Trial Examiner, thatthe Respondent engaged in unfair labor practices in violation of Sec-tion 8 (a) (3) and (1) of the Act; we will order, in addition to theremedy recommended by the Trial Examiner, that the Respondentcease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.We will order that Respondent offer Melvin L. Bacon, Bob Knight,Bruce Lloyd, Robert W. Lloyd, Gerald E. Penney, Lennie J. Stokes,Grover F. Watts, and William J. Branton immediate and full rein-statement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and makethem whole for any loss of earnings they may have suffered by reasonof the discrimination against them, by payment to them of a sum ofmoney equal to that which they would have earned as wages from the9Respondent's own witnesses testified that Rivas,who was hired on June 14 and laidoff on June 17, was exceptionally versatile,having worked for a mobile home dealer andthereby having gained broad experienceO The record reflects that employee Branton left town and was presumably unavailablefor recall,and that seven other employees were laid off and not recalled:Bacon,Knight,B. Lloyd, R Lloyd,Penney, Stokes,and Watts.Significantly all of these employees hadsigned authorization cards. It should be noted, however,that there is some question asto whether or not Penney was offered reinstatement. SKYLINE HOMES, INC.159date of the discrimination against them to the date of the offer ofreinstatement, and in accordance with F. W.Woolworth Company,'90 NLRB 289.10Since Hypolite W. Balius, Jr., Thomas O. Cunningham, Donald O.Nick, Carleton D. Erdman, Harold B. Henry, Antonio P. Rivas,Claude B. Hardin, Leo Mielczarczky, Wellington J. Luzader, andRobert Haroff were reinstated after the discrimination against themwe will not order that Respondent offer them reinstatement but onlymake them whole as in the cases of the other employees set forthabove for wages lost from the date of discrimination to the date ofreinstatement.We will also order that the Respondent preserve and, upon request,make available to the Board, payroll and other records to facilitatethe computation of backpay.We will also order, in view of the nature of the unfair labor prac-tices the Respondent has engaged in, that it cease and desist frominfringing in any manner upon the rights guaranteed employees bySection 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Skyline Homes,Inc., Ocala, Florida, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith concerningwages, hours, and other terms and conditions of employment with theabove-named Union as the exclusive representative of all its employeesin the following appropriate unit : All production and maintenanceemployees of the Respondent employed at its Ocala plant, exclusive ofall other employees and all supervisors as defined in Section 2(11) ofthe Act.(b)Warning or interrogating employees concerning their member-ship in or activities on behalf of the above-named Union, or any otherlabor organization.(c)Discouraging membership in the above-named labor organiza-tions, or any other labor organization of its employees, by discriminat-ing in regard to their hire or tenure of employment or any term,orcondition of employment.(d) In any other manner interfering with, restraining, or coercingsuch employees in the exercise of the rights guaranteed in Section 7of the Act.i° In accordance with our usual practice, the period from the date of the IntermediateReport to the date-of this Decision'and Order will'be excluded in:- computing the amountof backpay due, those employees who were not reinstated at the time of the hearing, asthe Trial Examiner did not recommend reinstatement or an award of backpay as to them. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Melvin L. Bacon, Bob Knight, Bruce Lloyd, Robert W.Lloyd, Gerald E. Penney, Lennie J. Stokes, Grover F. Watts, andWilliam J. Branton immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them and Hypolite W.Balius, Jr., Thomas O. Cunningham, Donald O. Nick, Carleton D.Erdman, Harold B. Henry, Antonio P. Rivas, Claude B. Hardin,Leo Mielczarczky, Wellington J. Luzader, and Robert Haroff wholefor any loss of pay they may have suffered by reason of Respondent'sdiscrimination against them, in the manner set forth in the Inter-mediate Report attached hereto as modified by The Remedy section inour Decision and Order herein.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under the terms of thisDecision and Order.(c)Upon request, bargain collectively with the above-named Unionas the exclusive representative of all the employees in the appropriateunit and embody in a signed agreement any understanding reached.(d)Post at its plant at Ocala, Florida, copies of the'notice attachedhereto marked "Appendix." 11 Copies of said notice, to be furnishedby the Regional Director for' the Twelfth Region, shall, after beingduly signed by Respondent or its representatives, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices'to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps Respondent has taken to comply herewith.u In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : SKYLINE HOMES, INC.161WE WILL offer to Melvin L. Bacon, Bob Knight, Bruce Lloyd,Robert W. Lloyd, Gerald E. Penney, Lennie J. Stokes, Grover F.Watts, and William J. Branton immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, andmake them and Hypolite W. Balius, Jr., Thomas O. Cunningham,Donald O. Nick, Carleton D. Erdman, Harold B. Henry, AntonioP. Rivas, Claude B. Hardin, Leo Mielczarczky, Wellington J.Luzader, and Robert Haroff whole for any loss of pay suffered asa result of the discrimination against them.WE WILL, upon request, bargain collectively with UnitedBrotherhood of Carpenters and Joiners of America, CarpentersUnion No. 2292, as the exclusive representative of all employeesin the bargaining unit described below with respect to rates ofpay, wages, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees employed at theOcala, Florida, plant, exclusive of all other employees andall supervisors as defined in Section 2 (11) of the Act.WE WILL NOT warn or interrogate our employees concerningtheir membership in or activities on behalf of the above-namedUnion, or any other labor organization.WE WILL NOT discourage membership in the above-named labororganization, or any other labor organization of our employees,by discriminating in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist theabove-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities.All our employees are free to become, remain, or refrain from be-coming members of the above-named Union, or any other labororganization.SKYLINE HoMES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.630849--62-vol. 134-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before W. Gerard Ryan,the duly designated Trial Examiner, at a hearing in Ocala, Florida, on October 11and 12, 1960.The issues presented by the pleadings were whether Skyline Homes,Inc., hereinafter referred to as the Respondent, had violated Section 8(a)(1), (3),and (5) of the Act. After the hearing closed the Respondent on November 18,1960, petitioned for leave to reopen the hearing for the purpose of offering in evi-dence certain proposed exhibits numbered 1-9 inclusive. I denied the petition anddirected that the petition with proposed -exhibits thereto attached, numbered 1-9inclusive, together with the memorandum from the General Counsel in oppositionthereto,would constitute the Respondent's rejected exhibit file.Briefswere re-ceived from the Respondent on December 6, 1960, and from the General Counselon December 7, 1960.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that Respondent is, andhas been at all times material herein, a corporation duly organized under and exist-ing by virtue of the laws of the State of Indiana; that Respondent is engaged in thebusiness of manufacturing and selling mobile homes (trailers) in the States ofIndiana and Florida; that at all times material herein the Respondent has maintaineditsprincipal place of business at Elkhart, Indiana, and is, and has been at all timesmaterial herein, engaged in the manufacture, sale, and distribution of mobile homesat Ocala, Florida; that the Respondent's plant located at Ocala, Florida, is the onlyplant involved in this proceeding; that the Respondent sold and delivered mobilehomes valued in excess of $50,000 from its Ocala plant directly to points and cus-tomers in States other than the State of Florida; and that the Respondent is now,and has been at all times material herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Carpenters UnionNo. 2292,,is and, at all times material herein, has been a labor organization withinthe meaning of Section 2(5) of the Act. ,III.THE UNFAIR LABOR PRACTICESWith respect to unfair labor practices the complaint alleged that in violation ofSection 8(a) (1), (3), and (5) of the Act the Respondent interrogated employees asto their membership in, activities in behalf of, and sympathy for, the United Brother-hood of Carpenters and Joiners of America, Carpenters Union No. 2292 (herein re-ferred to as the Union); threatened employees not to sign anything for which theylater would be sorry; laid off employees because of their union activities; laid offemployees in order to undermine the majority status of the Union; and refused tobargain collectively with the Union which represented a majority of Respondent'sproduction and maintenance employees.'The answer denied the commission ofany unfair labor practices and averred that the layoffs were for economic reasons.The answer admitted that James C. Overman (resident manager of the Ocalaplant), Ralph D. Kreischer (plant manager), and Larry S. Davidow (attorney forRespondent)' were agents of the Respondent at all times material hereto.The complaint alleged, the answer admitted, and I find that all production andmaintenance employees of the Respondent constituted a unit appropriate for thepurposes of collective bargaining within the meaning of the Act.Itwas stipulated that on June 17, 1960, there were 33 production employees inthe unit found to be appropriate.2 It was further stipulated that in addition to the'At theopening of the hearing I grantedGeneral Counsel'smotion to amend para-graph 8 of the complaint by striking the name of James D. Shannon from the complaint.Shannon had never been laid off2JamesW Arthur,Melvin L Bacon,1-IypoliteBallus, Russell Bolinger, Daniel Bower,James Bowling, William J Branton,Ralph Buxton,Thomas 0 Cunningham,James Dodd,Carleton Erdman, Raymond Evans,JW Gilley, ClaudeHardin, Robert Ilaroff, Harold SKYLINE HOMES, INC.163foregoing 33 employees in the unit, the Respondent had in its employ 4 other indi-viduals, namely, Erick Anderson, Paul Etzcorn, Clyde Newman, and Clyde Turner.The General Counsel contends the four last named are supervisors within the mean-ing of the Act and should be excluded from the unit. The uncontradicted testimonyof Erick Anderson was that he, Clyde Newman, and Clyde Turner were "groupleaders" and that Paul Etzcorn was a plant foreman.Ralph D. Kreischer, the plant,manager, also testified that Paul Etzcorn had been plant manager prior to June 17,1960.Anderson's uncontradicted testimony was that he, Newman, Turner, andEtzcorn had authority to fire employees, assign and reassign work, and otherwisediscipline employees.Iaccordingly find that Erick Anderson, Clyde Newman,Clyde Turner, and Paul Etzcorn were supervisors within the meaning of the Actand as such were not included in the unit.On May 1, 1960, the Respondent moved into its new plant. There were somechanges made in the models of trailers then produced. Plant Manager Kreischertestified two major changes were (1) better wiring, plumbing, and heating, and (2)baked-on prepainted aluminum instead of painting at the plant; and admitted thatthese changes would momentarily affect production, and that some employees hadcomplained that because of those changes they were unable to make their piecerates.Resident Manager James C. Overman testified the new unit was entirely dif-ferent in its color, interior, and appointments from anything the Respondent hadpreviously made; that there were no radical changes regarding floor plans but newcabinet materials, parting walls, and new sidewall material were introduced.Hetestified further that the floor jig was reworked and while the floor was different, itwas easier to make than the old floor; that a sticker machine was brought in; andthat the Respondent started making its own mouldings for the trailers.He testifiedthat the same amount of labor was required on the new model, except that a full-time paint shop was no longer required.On May 30 and 31, 1960, Respondent through its Plant Superintendent RalphKreischer advertised for help in the Ocala Star-Banner as follows:Skyline needs help in all departments.Only experienced mobile home build-ers or carpenters need apply.Apply in person to Ralph Kreischer anytime atnew industrial park near Taylor Field.Thereafter on June 1, 1960, Respondent hired Lennie Stokes, James Bowling,-Gerald Penney, W. B. Turner, and rehired Robert Haroff.On June 6, 1960, RalphBuxton and Robert Lloyd were hired.On June 7, Carl Erdman, Melvin Bacon,William Branton, and Donald Nick were hired.On June 10, Robert Knight washired and during the week beginning June 13, Harold Henry and Antonio -Rivaswere hired and Dale Whipple was recalled.Meanwhile, organizational activity started on June 11 when employee BruceLloyd met with J. E. Wells, business representative of the Union, and obtained unionauthorization cards.During the week of June 13, Bruce Lloyd passed out the cardsand by Friday, June 17, 17 employees in the unit had signed authorization cards.3After the layoff on June 17, three other employees named in the complaint signedcards, although the cards are dated prior to the layoff.4About 10 a.m. on Friday, June 17, Union Representatives Warren Conary, AdlaiPittman, and J. E. Wells called at Respondent's plant and met with Plant ManagerOverman.Conary was the union spokesman and he told Overman that the Unionrepresented a majority of the production and maintenance employees and that theywanted to negotiate a contract for them.Overman did not question the Union'smajority status, nor did he ask for proof of majority.The meeting lasted about anhour, during which negotiation procedures, union contracts, business conditions,collection procedures, etc., were discussed.Overman said his was not the last word and could not give any commitment buthe would have an answer for them if they returned the following week, as he wouldhave to get permission from the Respondent's home office in Elkhart, Indiana.AnHenry, Walter Irving, Robert Knight, Bruce Lloyd, Robert Lloyd, Wellington J Luzader,Leo Mielczarczyk, Donald 0 Nick, Loren Osier, Gerald E Penney, Robert Rehfeldt,Antonio P. Rivas, D. J. Shannon, Lennie J. Stokes, J C. Tanner, W B Turner, GroverWatts, and Daniel Whipple3 They were Donald Nick, Robert Knight, Robert W. Lloyd, Walter Irving, J W Arthur,James D Shannon, Robert Rehfeldt, Leo Mielczarczyk, J C Tanner, Melvin L Bacon,Gerald E Penney, Daniel F Bower, Thomas Cunningham, Grover F. Watts, Claude B.Hardin, James Dodd, and Bruce Lloyd4 Luzader and Stokes signed cards on June 17, after the layoff, and Balius, Junior,signed a card on June 18. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDappointment was made to meet again on June 21 at,10 a.m. After the union repre-sentatives left on Friday morning, June 17, Overman testified that he had a tele-phone conversation with the Respondent's president, Arthur Decio, and that he toldDecio he had been visited by the union representatives.Decio told Overman thatOverman could not negotiate any contract because he was not an officer or directorof the Company.Decio told Overman to mail the proposed contract to him whenitwas received.When Overman told Decio he was going to meet with the unionrepresentatives on Tuesday, June 21, Decio said there would be no point in thatbecause Overman could not negotiate to which Overman replied, "All right, fine."Thus the record shows that the Respondent's president, Decio on June 17 had in-structed Overman not to meet with the union representatives on June 21. The after-noon of June 17, after the day's work was completed, the Respondent laid off 16men, 8 of whom'had signed union cards prior to the layoff.5There is no evidence in the record that the Respondent had any knowledge ofunion activity in the plant prior to 10 a.m. on June 17 when the union representativecalled and met with Plant Manager Overman.James H. Dodd, called by General Counsel, testified that he was originally hiredby Respondent in August 1958.He was not included in the layoff on June 17 andhas been continuously employed since August 1958.Dodd signed a union card onJune 14.He testified that about 1 p.m. on June 17 he heard the Respondent's pur-chasing agent,Max, holler to Plant Manager Kreischer that "Elkhart was on thephone" and Kreischer took the call out in the shop.He testified that he heardKreischer say in the conversation, "Yes, we definitely know who the instigators are."I credit Dodd's testimony.Kreischer, when called by the Respondent, was asked ifhe had ever made the statement on the telephone which Dodd had described andKreischer testified, "I don't recall that conversation."He was then asked again if he:had ever made the statement attributed to him by Dodd and he answered, "No, sir."On June 21, 1960, Adlai Pittman learned that Warren Conary would be unable to-be present for the meeting scheduled for 10 o'clock in the morning for that day andhe called Overman to ask that the meeting be rescheduled for any time after 1 or 2o'clock or at Overman's convenience.Overman replied to Pittman that he had strictactivities at this time.When Pittman pointed out that unless he (Pittman) couldreach them by telephone, Conary and Shephard (the joint representative for theState Council of Carpenters, and the United Brotherhood, International) were ex-pecting to be there for the meeting at 1 or 2 o'clock.Overman replied, "There willbe no meetingperiod."Overman continued that "my instructions from higher up'has instructed me no."Overman testified that he told Pittman that he did not be-lieve it would be worth their while to come out to meet with them because he couldnot negotiate a contract; and when Pittman inquired, "What are we going to do,"Overman replied, "I don't know Mr. Pittman.The contract has been mailed to,Elkhart. I made it clear that a meeting with me would serve no useful purpose."On Thursday, June 23, Decio mentioned in a telephone conversation with Over-man that Larry S. Davidow, the Respondent's attorney, was going to Ocala and re-quested that Overman meet him at the airport.Overman testified he could not becertain whether Decio said that Davidow was coming to meet with Overman in dis-cussing the Union or whether Davidow was to negotiate with him and for him withthe Union. In any event on June 24, 1960, Davidow arrived and was met at theTampa Airport and was driven to Ocala by Overman. On the way, Overman stoppedat the post office for the mail and received a copy of the original charge in thisproceeding which was filed by the Union on June 23, 1960. That original chargealleged that the Respondent had violated only Section 8(a) (1) and (3) of the Act.It did not charge any violation of Section 8(a)(5).The amended charge, charg-ing violations of Section 8(a)(1), (3), and (5) of the Act, was not filed by theUnion until August 2, 1960, and served on the Respondent on August 3,1960.When the original charge was received on June 24, charging the Respondent withviolation of Section 8(a)(1) and (3) of the Act, Davidow stated to Overman,"There will be no purposeinmeetingwith the Union to try to negotiate now."The Respondent thereafter made no attempt to meet with the Union.The Unionafter June 21 made no attempt to meet with the Respondent.After the Union's demand for recognition and bargaining on June 17, the Re-spondent engaged in the following conduct:On Saturday, June 18, Kreischer visited employee Luzader at his home.Luzadertestifiedwithout contradiction that Kreischer asked him if employee Haroff had"signed up," if Luzader knew who the instigator was, and if Luzader had signed up.6 The eight were Bacon,Cunningham,Knight,Bruce Lloyd,Robert Lloyd,Nick,.Penney, and Watts. SKYLINE HOMES, INC.165On June 22, Overman told employee Hardin not to sign anything that would hurthim or that he would feel sorry for later on.On June 24, Kreischer asked employee Watts if he had been approached and toldWatts it made no difference if he had signed a card or not, if he did not vote whenthe election came.In addition, Overman admitted that following the Union's request for recognitionon June 17, Overman spoke to almost all of the employees about the selection of theUnion as the bargaining representative, questioning some of them individually and-others in groups.The Respondent sent letters to both the currently employed em-ployees and the laid-offemployeesin which it expressed its opposition to the Unionas bargaining representatives of its employees.There was also testimony in the record of conversations between Kreischer andOverman with Anderson upon which no findings of unfair labor practices are madein view of the fact that Anderson has been found to be a supervisor within the mean-ing of the Act.The General Counsel's ContentionsThe General Counsel contends with respect to the 8(a) (5) allegations of thecomplaint that on June 17, 1960, the Union had designations from 17 of the 33 em-ployees in the unit when it made its demand for recognition and bargaining; that itsdemand of June 17 was a continuing demand which was renewed on June 21. TheGeneral Counsel contends that Overman to whom the demand was addressed was atop company official at Ocala, and that he was in charge of all phases of the Re-spondent's operations in Ocala and recognized his status sufficiently to discuss con-tract terms with the Union and to request a copy of the contract.The GeneralCounsel further contends that Respondent, after the Union's demand on June 17,embarked on a campaign to destroy the Union's majority by conduct violative ofSection 8(a)(1) and (3).The General Counsel concludes in his argument thatnone of the Respondent's acts should be consideredalone;rather the case must beviewed in its entirety to gain the proper perspective; and that when so viewed itbecomes clear that the Respondent's aim was to wreck the Union completely andirrevocably; and to accomplish this end a three-pronged attack was launched-adiscriminatory layoff, a subversion of the collective-bargaining principle, and acleanup action consisting of unlawful interference, restraint, and coercion warrantingonly one conclusion, namely, that Respondent violated Section 8(a)(1), (3), and(5) of the Act.With respect to the 8(a)(3) allegations of the complaint the General Counselcontends that the layoffs were discriminatorily motivated because of the timing ofthe layoffs occurring in the afternoon of the day in which the Union made its de-mand; because of the Respondent's advertising for help on May 30 and 31, andthen on June 1 the Respondent hiring five new employees and rehiring a former em-ployee; and in the next 2 weeks prior to the layoff hiring nine additional men andrecalling a former employee.The General Counsel contends that such facts onhiring and rehiring are sufficient in themselves to rebut any contention that the lay-offs were motivated by economic considerations.The General Counsel argues thatOverman's testimony that the Mobile Home Industry generally slumped during thesummer months and knowing this advertised for more employees, hired employees,and rehired two former employees and that those hired were told that productionhad to be boosted, is unbelievable at a time when Respondent had decided to lay offhalf its production force.The General Counsel further contends that the ordersplaced the week of the layoff were the third highest of the year and the dollar volumeof shipments during the week prior to the layoff were higher than for any other weekfor which there was evidence.The General Counsel contends there are two otherfactors which demonstrate the layoffs were not economically motivated.First thatOverman, although expressing to the union representatives on June 17 the problemof seasonal slumps and his intense dislike of layoffs remained strangely silent aboutthe impending layoff scheduled for that same afternoon.The General Counselwould infer that the idea of a layoff had not yet enered Overman's mind; and thesecond factor is the change of personnel on June 20 and 21 wherein Anderson(foundsuprato be a supervisor) was laid off on June 20 because it was believedhe was a union organizer; that Hardin was laid off on June 20 because it wasthought he had signed a card; that Haroff was recalled because it was learned he hadnot signed a card; and Luzader was recalled because it was learned he was loyal.The General Counsel in summary contends that there is substantial evidence thatthe layoffs of June 17 and 20, 1960, occurred because the employees had selectedthe Union as their bargaining agent and the layoffs were effectuated in order to under-mine the majority status of the Union and accordingly such layoffs were violativeof Section 8(a) (3) of the Act. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent'sDefenseThe Respondent's defense to the 8(a)(3) allegationsof the complaint is that the"layoffs were economicin nature and notdiscriminatorily motivated.The Respond-ent introduced the testimony of Kreischer and Overman, that they discussed thenecessity for such layoffas a businessmeasure in the early part of June 1960; andthen on Monday, June 13, Kreischer upon instruction of Overman began to preparea list of employees to be laid off at the end of the week; that Kreischer determinedthose to be kept on the basis of job versatility, i.e., the ability to do more than onejob and the laying off ofthe lessversatileworkers.This list was finished onWednesday, June 15, and was to be made known to the employees on Friday, June 17.The Respondent also introduced testimony through Kreischer and Overman that theRespondent had no idea or knowledge of union activities at the plant prior to the,advent of the union representatives on the morning of June 17.Respondent intro-duced testimony that the production of mobile homes in Floridais a seasonalactivityusually startingup in latesummer or fall and ending about April or May and that asimilarlayoff had occurred in Respondent's plant about the same time in the years1958 and 1959; and that when seasonal production stepped up in the fall of 1959the Respondent had a backlog of actual orders of 55 compared to 17 orders at thecomparable time in 1960.Overman testified from the company records that for theweek ending June 18, 1960, there were no orders received and inventory units were8; for the weekendingJune 25, 1960, he scheduled 5 units to be built without havingbeen ordered and the number of inventoryunitswas 7; for the week ending July 2,11 orders were scheduled and there were 12 inventory units; for the week endingJuly 9,no ordersreceived and there were 15 inventory units; for the week endingJuly 16, 3 orders received and 16 inventory units; for the week ending July 23, 5orders received and 17 inventoryunits;for the week ending July 29, 7 orders receivedand 16 inventoryunits;for the week ending August 6, 3 orders received and 18inventory units; for the week ending August 13, 1 order received and 16 inventoryunits; for the week ending August 20, 5 orders received and 17 inventory units; forthe week ending August 27, 11 orders received and 15 inventory units; for the weekendingSeptember 3, 6 orders received and 14 inventory units; for the week endingSeptember 10, 2 orders received and 14 inventory units; for the week ending Septem-ber 17, 8 orders received and 12 inventory units; for the week ending September 24,17 orders received and 11 inventory units; for the weekendingOctober 1, 4 ordersreceived and 14 inventory units; for the week ending October 8, 9 orders receivedand 12 inventory units.The Respondentalso introducedtestimony that in the latter part of August 1960;as theexpected season of production approached, Respondentbegan torecall itslaid-off employees, all of whom with the exception of one were given an opportunityto return to work and that therecallingto work was carried on without any regardas to union status ormembership or interest.With respect to the 8(a)(5) allegations in the complaint the Respondent deniesthat it has failed to bargainand contendsthat it was the Union who was responsiblefor breakingoff negotiations.The Respondentcontendsthat it is understandablethat Overmanwas in no positionto negotiate on June 21 because he had receivedno instructions from the home office and that Overman thought he had made thatclear to Pittman aboutthe uselessnessof 'a meeting on June 21.When the unioncharges concerning violationsof 8(a) (1) and (3) were received on June 23, Davidowadvised Overman therewas nouse trying to negotiate with the Union until the matterof unfair labor charges had been disposed of.The Respondent contends that theunion representatives "jumped the gun" in hastily filing charges on June 21 of8(a) (1) and(3) violations and therefore the responsibility for failure to meet afterJune 21 rests entirely upon the Union.The Respondent contends that the onlyreason that no further negotiations occurred was that by filing the 8 (a) (1) and (3 )charees against the Respondent the Union foreclosed any furthernegotiations,thereby depriving the Respondent of the right to raise the question as to whether theUnion's claim to represent a majority of the employees was well founded.With respect to the8(a)(1) allegationsin the complaint the Respondentcontendsthere is no testimony in the record as to any threats or promises or discriminatorybehavior on the part of the ResnondentRespondent contends that in conversationswith the employees the Respondent emphasized and reiterated the fact that while theCompany itself was opposed to the Union, the individuals were free to do whatthey chose with the expression of hope on the part of Respondent, that when theelection took place they would vote for the Respondent, and that such statements ofexpression or conversations with the employees did not overstep the bounds of freespeech guaranteed not only by the Constitution of the United States but also underthe Act. SKYLINE HOMES, INC.167ConclusionsWith respect to the 8(a) (1) allegations in the complaint,I conclude and findupon the entire record that the Respondent interfered with,restrained,and coercedits employees thereby violating 8 (a) (1) of the Act by (1) Plant Manager Kreischerasking employee Luzader if employee Haroff had "signed up"; if Luzader knew whothe instigator was; and if Luzader had signed up; (2) Resident Manager Overmanon June 22,1960, in a discussion about the Union telling employee Hardin not tosign anything that would hurt him or that he would feel sorry for later on; and (3)Kreischer on June 24 asking employee Watts if he had been approached and tellingWatts it would make no difference if he had signed a card or not,if he did not votewhen the election came.With respect to the 8(a)(3) allegations in the complaint,d conclude upon theentire record that the layoffs on June 17 and 20, 1960,were made for economic rea-sons and were not discriminatorily motivated in violation of Section 3 of the Act.The first knowledge the Respondent had of any union activity at the plant was at 10a.m. on June 17 when the union representatives visited Overman. Previously thereto,namely on June 13, Overman had directed Kreischer to draw up a list of employeesto be laid off on June 17. Kreischer finished the list on Wednesday,June 15.Kreischer selected the employees to be retained on the basis of their ability to,perform more than one job in the plant and those who could not do more than onejob were laid off.The layoffs were due to the seasonal economic situation. Further-more union and nonunion employees were included in the layoffs(although theRespondent had no knowledge who they were)and recalls later were on the samenondiscriminatory basis.Accordingly I conclude that the 8(a)(3) allegations ofthe complaint should be dismissed.With respect to the 8(a) (5) allegations in the complaint I conclude upon the entirerecord that the Respondent has violated Section 8(a)(5) of the Act on and afterJune 21,1960.On June 17 when the union representatives called on Overman,claimed a majority of the employees in the unit,and requested bargaining negoti-ations, the Unionin factdid have signed designations from a majority of the em-ployees in the appropriate unit.Overman did not challenge the Union's claim butadvised the representatives that he would obtain instructions-from the home office ].TElkhart and a meeting was scheduled for June 21.When Pittman telephoned Over-man on June 21,Overman told Pittman he had received his instructions from "higherup" and there would be no meeting.I find no merit in Respondent's defense thatbecause charges of 8(a)(1) and(3) violations of the Act were filed by the Unionithad no further obligation to bargain pending the disposition of such unfairlabor charges.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the Respondent's operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desisttherefrom, and thatit take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following: 6CONCLUSIONS OF LAW1.United Brotherhood of Carpentersand Joinersof America, Carpenters UnionNo. 2292, isa labor organizationwithin themeaning of Section2(5) of the Act.2.All productionand maintenance employeesof theRespondentat the Ocala,Florida,plant, constitute a unit appropriatefor thepurposes of collective bargainingwithinthe meaning of Section9(b) of the Act.3.The above-named Union was, on June17, 1960, andsince that date has beenat all times,the exclusive representative of all employees in the aforesaid appropriateunit forthe purposesof collectivebargainingwithinthemeaning of Section 9(a)of the Act.6 The Respondent's proposed findings are granted exceptthat1, 2, 6, 7, 8, 14, 15, and 16are deniedThe Respondent's proposed conclusions are denied. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By refusing on June 21,1960,and at all times thereafter to bargaincollectivelywith the above-named Union as the exclusive representative of itsemployees in theaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By interfering with, restraining,and coercingits employees in the exercise ofrights guaranteed in Section7 of the Act, the Respondenthas engaged in and isengaging in unfair labor practiceswithin themeaningof Section 8(a) (1) of the Act.6.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.7.TheRespondentdid notand has not engaged inunfair labor practices withinthe meaning of Section8(a) (3) of the Act.[Recommendationsomitted from publication.]Skagg's Pay Less Drug StoresandRetail Store EmployeesUnion, Local428, AFL-CIO,Retail Clerks International Asso-ciation,Petitioner.Case No. 20-RC-4555.November 14, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act a hearing was held before Donald E. Twohey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in this case to a three-member panel [Mem-bers Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.The Petitioner seeks a combined unit of employees at the Em-ployer's two retail drugstores in San Jose, California.The Employerand Intervenor contend that the Board should conduct separate elec-tions in single-store units.The Intervenor has represented the em-ployees at the Employer's Downtown Store in San Jose since 1951.The Intervenor's last contract expired in 1960, prior to opening of thesecond store in San Jose, known as the Valley Fair Store. In additionto these two stores in San Jose, the Employer operates seven otherretail drugstores in California : one in Oakland, one in Pleasant Hill,one in Hayward, one in Stockton, and three in Sacramento.The1 Skagg's PayLess Employees Association intervened on the basisof its contract withthe Employercovering certainemployees in the unit sought in the petition which, by itsterms, expired in 1960.Bush TerminalCompany,121 NLRB 1170. No party contendsthat this contract constitutes a bar to this proceeding.134 NLRB No. 27.